
	
		I
		112th CONGRESS
		1st Session
		H. R. 1822
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Rohrabacher (for
			 himself, Mr. Bilbray,
			 Mr. Burton of Indiana,
			 Mr. Calvert,
			 Mr. Forbes,
			 Mr. Jones,
			 Mrs. Myrick,
			 Mr. Poe of Texas,
			 Mr. Ross of Florida, and
			 Mr. Westmoreland) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title I of the Patient Protection and Affordable
		  Care Act to provide for appropriate procedures under such title for
		  verification of citizenship status.
	
	
		1.Short titleThis Act may be cited as the
			 No Health Care Subsidies for Illegal
			 Aliens Act of 2011.
		2.Procedures for
			 eligibility determinations under title I of the Patient Protection and
			 Affordable Care Act
			(a)Requirements for
			 in-Person attestation of citizenship status or status as eligible lawful
			 permanent residentSection
			 1411 of the Patient Protection and Affordable Care Act is amended—
				(1)in subsection (a),
			 by striking Establishment
			 of program.— and all that follows through
			 determining— and inserting Verification process.—The
			 Secretary shall ensure that eligibility determinations required by this Act are
			 conducted in accordance with the requirements of this section, including
			 requirements for determining—;
				(2)in subsection
			 (a)(1), by inserting eligible before alien;
			 and
				(3)in subsection
			 (b)(1)—
					(A)by striking
			 provide— and inserting appear in person to provide the
			 Exchange with the following:; and
					(B)by redesignating subparagraph (B) as
			 subparagraph (C), by striking and at the end of subparagraph
			 (A), and by inserting after subparagraph (A) the following:
						
							(B)a sworn statement, under penalty of
				perjury, specifically attesting to the fact that the enrollee is either—
								(i)a
				citizen or national of the United States; or
								(ii)an alien who
				meets the requirements under under subsection (a)(1) for eligibility for
				coverage under a qualified health plan offered through an Exchange;
				and
								.
					(b)Requirements for
			 establishment of status
				(1)In
			 generalSection 1411(b)(2) of such Act is amended by striking
			 subparagraphs (A) and (B) and inserting the following:
					
						(A)Evidence of
				citizenship or nationalityIn
				the case of an enrollee whose eligibility is based on attestation of
				citizenship of the enrollee, satisfactory documentary evidence, provided by the
				applicant, of citizenship or nationality (within the meaning of section 1903(x)
				of the Social Security Act (42 U.S.C. 1396b)).
						(B)Evidence of
				satisfactory immigration statusIn the case of an enrollee whose
				eligibility is based on attestation of the enrollee’s immigration
				status—
							(i)such information
				as is necessary for the applicant to demonstrate that the enrollee is in
				‘‘satisfactory immigration status’’ as defined and in accordance with the
				Systematic Alien Verification for Entitlements (SAVE) program established by
				section 1137 of the Social Security Act (42 U.S.C. 1320b–7), and
							(ii)such other
				additional identifying information as the Secretary, in consultation with the
				Secretary of Homeland Security, may require in order for the applicant to
				demonstrate satisfactory immigration status of the
				enrollee.
							.
				(2)Verification of
			 eligibility by Exchange through documentation
					(A)Eligibility
			 verification by ExchangeSection 1411(c) of such Act is
			 amended—
						(i)by
			 striking the subsection heading and inserting Verification of eligibility through
			 documentation.—; and
						(ii)by
			 striking paragraphs (1) and (2) and inserting the following:
							
								(1)In
				generalEach Exchange shall
				conduct eligibility verification, using the information provided by an
				applicant under subsection (b), in accordance with this subsection.
								(2)Verification of
				citizenship or immigration status
									(A)Verification of
				attestation of citizenshipEach Exchange shall verify, based on
				satisfactory documentary evidence of citizenship or nationality provided in
				accordance with subsection (b)(2)(A), the eligibility for enrollment of each
				individual who has been attested by an applicant, as required by subsection
				(b)(1)(B), to be a citizen or national of the United States.
									(B)Verification of
				attestation of eligible immigration statusEach Exchange shall verify, based on
				evidence provided pursuant to subsection (b)(2)(B), the eligibility for
				enrollment of each individual who has been attested by an applicant, as
				required by subsection (b)(1)(B), to be an alien who is eligible for coverage
				under a qualified health plan offered through an
				Exchange.
									.
						(B)Documentation
			 provided with applicationSection 1411(b)(1)(C) of such Act (as
			 redesignated under subsection (a)(3)(A)) is amended by inserting and
			 documentation thereof in accordance with this section before the
			 period.
					(3)Elimination of
			 Secretarial authority to make modifications to methods for
			 verificationSection 1411(c)(4) of such Act is amended—
					(A)by striking
			 Methods.— and all that follows through
			 The Secretary, in consultation and inserting
			 Methods.—The Secretary, in
			 consultation;
					(B)by striking
			 subparagraph (B); and
					(C)by redesignating clauses (i) and (ii) as
			 subparagraphs (A) and (B), respectively.
					(4)Conforming
			 amendments relating to requirements for Secretarial verification
					(A)In
			 generalSection 1411 of such Act is amended by striking
			 subsection (d) and redesignating subsections (e) through (i) as subsections (d)
			 through (h), respectively.
					(B)Additional
			 conforming amendmentsSubsection (d) of such section 1411 (as
			 redesignated by subparagraph (A)) is amended—
						(i)in
			 paragraph (1), by striking the last sentence; and
						(ii)in
			 subparagraphs (A) and (B) of paragraph (2), by striking subsections (c)
			 and (d) each place it appears and inserting subsection
			 (c).
						(5)Treatment of
			 inconsistencies in accordance with existing processSection
			 1411(d)(3) of such Act (as redesignated by paragraph (4)(A)) is amended by
			 striking under section 1902(ee) of the Social Security Act (as in effect
			 on January 1, 2010) and inserting pursuant to the verification
			 process established consistent with section 1137 of the Social Security Act (as
			 in effect as of January 1, 2011).
				3.Effective
			 dateThe amendments made by
			 this Act shall apply as if included in the enactment of the Patient Protection
			 and Affordable Care Act.
		
